Citation Nr: 0930738	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an emotionally unstable personality with 
pyschophysiologic cardio-respiratory reaction.  


REPRESENTATION

Appellant represented by:	T. Jarvi, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The appellant had active duty for training from May 1963 to 
November 1963, with periods of reserve inactive duty for 
training until July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The claim was appealed to the 
Board in August 2006, where the RO's decision was upheld.  A 
January 2009 U.S. Court of Appeals for Veterans Claims Order 
vacated the 2006 Board decision, and this remand serves to 
effectuate the Court order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

This case comes to the Board on remand from the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2009 
order, the Court determined that a contention made before the 
Court required additional development at the Board level.  In 
so doing, an August 2006 Board decision, which denied 
reopening the claim for entitlement to service connection for 
a psychiatric condition, was vacated.  

In essence, the Court determined that a prior Board decision, 
dated in December 1999, reopened a claim for service 
connection for the claimed psychiatric disorder; however, it 
denied the underlying claim on the basis that it was not 
"well grounded", which, as explained below was not 
applicable to the Veteran's claim.  The appellant, subsequent 
to the December 1999 Board decision noted above, submitted a 
statement in June 2001 which purported to ask for 
reconsideration of the Board decision, and/or, an extension 
of the deadline to file an appeal at the Court.  The RO 
considered this letter to be a new claim for benefits, and it 
was adjudicated as an application to reopen a claim for 
service connection for a psychiatric disorder, with the 
threshold requirement that the appellant submit new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156.  The RO denied the application to reopen the claim 
in July 2002, and the Board affirmed that decision in August 
2006.  

The appellant appealed the Board's decision to the Court, and 
his counsel argued that the June 2001 statement was a request 
to have the claim re-adjudicated under the VCAA, albeit it 
was not expressly stated.  The Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), which eliminated the concept of a 
well- grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  See 
also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2008) 
(regulations implementing the VCAA).  Notes regarding 
effective dates for the VCAA provide for readjudication of 
denials or dismissals based on well-groundedness which became 
final between July 14, 1999, and November 9, 2000.  These 
claims were to be treated as if the denial or dismissal had 
not occurred.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).   

The Court determined that it was erroneous for both the RO 
and the Board to not consider the letter as a claim for 
reconsideration under the VCAA, and thus vacated the August 
2006 decision.  As the June 2001 letter was a request to have 
the claim for service connection re-opened and in view of the 
VCAA provisions noted above, along with the Court Order, the 
claim must be remanded for the RO to adjudicate the claim for 
service connection for an emotionally unstable personality 
with pyschophysiologic cardio-respiratory reaction on the 
merits.  See VAOPGCPREC 3-2001 (Jan. 22, 2001).

Accordingly, the case is REMANDED for the following action:

Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Following 
appropriate VCAA notice, adjudicate the 
claim for service connection for a 
psychiatric disorder, to include an 
emotionally unstable personality with 
pyschophysiologic cardio-respiratory 
reaction on a de novo basis.  If the claim 
is denied following all appropriate 
notification, issue a supplemental 
statement of the case to the appellant and 
his representative and forward the case to 
the Board for final adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



